720 N.W.2d 752 (2006)
LIGGETT RESTAURANT GROUP, INC., Plaintiff-Appellant,
v.
CITY OF PONTIAC, and Pontiac Stadium Building Authority, Defendants-Appellees.
Docket No. 130287. COA No. 256571.
Supreme Court of Michigan.
September 15, 2006.
On order of the Court, the application for leave to appeal the November 29, 2005 judgment of the Court of Appeals is considered, and it is DENIED, there being no majority in favor of granting leave to appeal.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.
MARKMAN, J., not participating.